

114 S1041 IS: End Polluter Welfare Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1041IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo eliminate certain subsidies for fossil-fuel production.
	
 1.Short titleThis Act may be cited as the End Polluter Welfare Act of 2015. 2.FindingsCongress finds that—
 (1)President Obama joined other world leaders from the Group of Twenty in 2009, and again in 2013, in pledging to phase out wasteful fossil-fuel subsidies;
 (2)the Environmental Law Institute found that from 2002 through 2008, Federal fossil-fuel subsidies in the United States totaled over $72,000,000,000, while Federal renewable-energy investments totaled $12,200,000,000;
 (3)according to Taxpayers for Common Sense, the 5 largest oil corporations have made more than $1,000,000,000,000 in profits during the past decade;
 (4)according to the Center for American Progress, the 5 largest oil corporations posted more than $89,700,000,000 in profits in 2014 alone;
 (5)according to the Center for Responsive Politics, the oil and gas, coal, utility, and other natural resource extraction industries spent more than $1,800,000,000 on lobbying during the period of 2010 to 2014, which was an effective investment in protecting their extraordinary tax loopholes and subsidies; and
 (6)it is not in the national interest for taxpayers in the United States to subsidize highly profitable, polluting fossil-fuel companies.
 3.Definition of fossil fuelIn this Act, the term fossil fuel means coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas that is used for fuel.
		4.Royalty Relief
			(a)In general
 (1)Outer Continental Shelf Lands ActSection 8(a)(3) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)) is amended— (A)by striking subparagraph (B); and
 (B)by redesignating subparagraph (C) as subparagraph (B). (2)Energy Policy Act of 2005 (A)Incentives for natural gas production from deep wells in the shallow waters of the Gulf of MexicoSection 344 of the Energy Policy Act of 2005 (42 U.S.C. 15904) is repealed.
 (B)Deep water productionSection 345 of the Energy Policy Act of 2005 (42 U.S.C. 15905) is repealed. (b)Future provisionsNotwithstanding any other provision of law (including regulations), royalty relief shall not be permitted under a lease issued under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337).
			5.Royalties under Mineral Leasing Act
 (a)Coal leasesSection 7(a) of the Mineral Leasing Act (30 U.S.C. 207(a)) is amended by striking 121/2 and inserting 183/4. (b)Leases on land on which oil or natural gas is discoveredSection 14 of the Mineral Leasing Act (30 U.S.C. 223) is amended by striking 121/2 and inserting 183/4.
 (c)Leases on land known or believed To contain oil or natural gasSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(A), by striking 12.5 and inserting 183/4; and (B)in paragraph (2)(A)(ii), by striking 121/2 and inserting 183/4;
 (2)in subsection (c)(1), by striking 12.5 and inserting 183/4; (3)in subsection (l), by striking 121/2 each time it appears and inserting 183/4; and
 (4)in subsection (n)(1)(C), by striking 121/2 and inserting 183/4. 6.Elimination of interest payments for royalty overpaymentsSection 111 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721) is amended—
 (1)by striking subsections (h) and (i) and inserting the following:  (h)Payment of interestInterest shall not be paid on any overpayment.; and
 (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. 7.Removal of limits on liability for offshore facilities and pipeline operatorsSection 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended—
 (1)in paragraph (3), by striking plus $75,000,000; and and inserting and the liability of the responsible party under section 1002;; (2)in paragraph (4)—
 (A)by inserting (except an onshore pipeline transporting diluted bitumen, bituminous mixtures, or any oil manufactured from bitumen) after for any onshore facility; and
 (B)by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (5)for any onshore facility transporting diluted bitumen, bituminous mixtures, or any oil manufactured from bitumen, the liability of the responsible party under section 1002..
			8.Funds to World Bank for financing projects that support fossil fuel
 (a)Rescission of fundsExcept as provided in subsection (c), effective on the date of enactment of this Act, there are rescinded all unobligated balances of the amounts made available to the International Bank for Reconstruction and Development and the International Development Association (commonly known as the World Bank), and each other similar international financing entity that has received amounts from the United States, as determined by the Secretary of the Treasury, to carry out any project that supports fossil-fueled power plants.
 (b)Future fundsExcept as provided in subsection (c), notwithstanding any other provision of law, any amounts made available to the World Bank or any other international financing entity shall not be used to carry out any project that supports fossil fuel.
 (c)ExceptionSubsections (a) and (b) shall not apply to a fossil-fueled power plant project located in a Least Developed Country (as that term is defined by the United Nations General Assembly), on the condition that—
 (1)no other economically feasible alternative exists; and (2)the project uses the most efficient technology available.
				9.Office of Fossil Energy Research and Development
 (a)In generalSection 203(a)(2) of the Department of Energy Organization Act (42 U.S.C. 7133(a)(2)) is amended— (1)in subparagraph (C), by inserting and after the semicolon at the end;
 (2)by striking subparagraph (D); and (3)by redesignating subparagraph (E) as subparagraph (D).
 (b)TerminationNotwithstanding any other provision of law, the Office of Fossil Energy Research and Development and the authority to carry out any program or activity of the Office (as in existence on the day before the date of enactment of this Act) is terminated.
 10.Advanced Research Projects Agency—EnergyNone of the funds made available to the Advanced Research Projects Agency—Energy shall be used to carry out any project that supports fossil fuel.
		11.Incentives for innovative technologies
 (a)In generalSection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended— (1)in subsection (b)—
 (A)by striking paragraph (2); (B)by striking paragraph (10); and
 (C)by redesignating paragraphs (3) through (9) as paragraphs (2) through (8) respectively; (2)by striking subsection (c); and
 (3)by redesignating subsections (d) and (e) as paragraphs (c) and (d) respectively. (b)Conforming amendmentSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended—
 (1)in subsection (a), by striking (a) In general.—; and (2)by striking subsection (b).
 12.Rural Utility Service loan guaranteesThe Secretary of Agriculture shall not make a loan under title III of the Rural Electrification Act of 1936 (7 U.S.C. 931 et seq.) to an applicant for the purpose of carrying out any project that will use fossil fuel.
		13.Funds to the Overseas Private Investment Corporation or the Export-Import Bank of the United States
			 for financing projects, transactions, or other activities that support
			 fossil fuel
 (a)Rescission of fundsExcept as provided in subsection (c), effective on the date of enactment of this Act, there are rescinded all unobligated balances of the amounts made available to the Overseas Private Investment Corporation or the Export-Import Bank of the United States to carry out any project, transaction, or other activity that supports fossil-fuel production or use.
 (b)Future fundsExcept as provided in subsection (c), notwithstanding any other provision of law, any amounts made available to the Overseas Private Investment Corporation or the Export-Import Bank of the United States shall not be used to carry out any project, transaction, or other activity that supports fossil-fuel production or use.
 (c)ExceptionSubsections (a) and (b) shall not apply to a fossil-fueled power plant project located in a Least Developed Country (as that term is defined by the United Nations General Assembly), on the condition that—
 (1)no other economically feasible alternative exists; and (2)the project uses the most efficient technology available.
 14.Transportation funds for grants, loans, loan guarantees, and other direct assistanceNotwithstanding any other provision of law, any amounts made available to the Department of Transportation (including the Federal Railroad Administration) shall not be used to award any grant, loan, loan guarantee, or provide any other direct assistance to any rail or port project that transports fossil fuel.
		15.Termination of various tax expenditures relating to fossil fuels
 (a)In generalSubchapter C of chapter 80 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					7875.Termination of certain provisions relating to fossil-fuel incentives
 (a)In generalThe following provisions shall not apply to taxable years beginning after the date of the enactment of the End Polluter Welfare Act of 2015:
 (1)Section 43 (relating to enhanced oil recovery credit). (2)Section 45I (relating to credit for producing oil and natural gas from marginal wells).
 (3)Section 45K (relating to credit for producing fuel from a nonconventional source). (4)Section 193 (relating to tertiary injectants).
 (5)Section 199(d)(9) (relating to special rule for taxpayers with oil related qualified production activities income).
 (6)Section 461(i)(2) (relating to special rule for spudding of oil or natural gas wells). (7)Section 469(c)(3) (relating to working interests in oil and natural gas property).
 (8)Section 613A (relating to limitations on percentage depletion in case of oil and natural gas wells).
 (9)Section 617 (relating to deduction and recapture of certain mining exploration expenditures). (b)Provisions relating to propertyThe following provisions shall not apply to property placed in service after the date of the enactment of the End Polluter Welfare Act of 2015:
 (1)Subparagraph (C)(iii) of section 168(e)(3) (relating to classification of certain property).
 (2)Section 169 (relating to amortization of pollution control facilities) with respect to any atmospheric pollution control facility.
 (c)Provisions relating to costs and expensesThe following provisions shall not apply to costs or expenses paid or incurred after the date of the enactment of the End Polluter Welfare Act of 2015:
 (1)Section 179B (relating to deduction for capital costs incurred in complying with Environmental Protection Agency sulfur regulations).
 (2)Section 263(c) (relating to intangible drilling and development costs) with respect to costs in the case of oil and natural gas wells.
 (3)Section 468 (relating to special rules for mining and solid waste reclamation and closing costs). (d)5-Year carryback for marginal oil and natural gas well production creditSection 39(a)(3) (relating to 5-year carryback for marginal oil and natural gas well production credit) shall not apply to credits determined in taxable years beginning after the date of the enactment of the End Polluter Welfare Act of 2015.
 (e)Credit for carbon dioxide sequestrationSection 45Q (relating to credit for carbon dioxide sequestration) shall not apply to carbon dioxide captured after the date of the enactment of the End Polluter Welfare Act of 2015.
 (f)Allocated creditsNo new credits shall be certified under section 48A (relating to qualifying advanced coal project credit) or section 48B (relating to qualifying gasification project credit) after the date of the enactment of the End Polluter Welfare Act of 2015.
 (g)Arbitrage bondsSection 148(b)(4) (relating to safe harbor for prepaid natural gas) shall not apply to obligations issued after the date of the enactment of the End Polluter Welfare Act of 2015..
 (b)Conforming amendmentThe table of sections for subchapter C of chapter 90 is amended by adding at the end the following new item:
				Sec. 7875. Termination of certain provisions..
			16.Uniform seven-year amortization for geological and geophysical expenditures
 (a)In generalSection 167(h) of the Internal Revenue Code of 1986 is amended— (1)by striking 24-month period each place it appears in paragraphs (1) and (4) and inserting 7-year period, and
 (2)by striking paragraph (5). (b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.
			17.Natural gas gathering lines treated as 15-year property
 (a)In generalSubparagraph (E) of section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (viii), by striking the period at the end of clause (ix) and inserting , and, and by adding at the end the following new clause:  (x)any natural gas gathering line the original use of which commences with the taxpayer after the date of the enactment of this clause..
 (b)Alternative systemThe table contained in section 168(g)(3)(B) of the Internal Revenue Code of 1986 is amended by inserting after the item relating to subparagraph (E)(ix) the following new item:
				(E)(x)22.
 (c)Conforming amendmentClause (iv) of section 168(e)(3)(C) of the Internal Revenue Code of 1986 is amended by inserting and on or before the date of the enactment of the End Polluter Welfare Act of 2015 after April 11, 2005. (d)Effective date (1)In generalThe amendments made by this section shall apply to property placed in service on and after the date of the enactment of this Act.
 (2)ExceptionThe amendments made by this section shall not apply to any property with respect to which the taxpayer or a related party has entered into a binding contract for the construction thereof on or before the date of the enactment of this Act, or, in the case of self-constructed property, has started construction on or before such date.
				18.Repeal of domestic manufacturing deduction for hard mineral mining
 (a)In generalSubparagraph (B) of section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , or, and by adding at the end the following new clause:  (iv)the mining of any hard mineral..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			19.Limitation on deduction for income attributable to domestic production of oil, natural gas, or
			 primary products thereof
 (a)Denial of deductionParagraph (4) of section 199(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (E)Special rule for oil, natural gas, and coal incomeThe term domestic production gross receipts shall not include gross receipts from the production, refining, processing, transportation, or distribution of oil, natural gas, or coal, or any primary product (within the meaning of subsection (d)(9)) thereof..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			20.Termination of last-in, first-out method of inventory for oil, natural gas, and coal companies
 (a)In generalSection 472 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Termination for oil, natural gas, and coal companiesSubsection (a) shall not apply to any taxpayer that is in the trade or business of the production, refining, processing, transportation, or distribution of oil, natural gas, or coal for any taxable year beginning after the date of enactment of the End Polluter Welfare Act of 2015..
 (b)Additional terminationSection 473 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Termination for oil, natural gas, and coal companiesThis section shall not apply to any taxpayer that is in the trade or business of the production, refining, processing, transportation, or distribution of oil, natural gas, or coal for any taxable year beginning after the date of enactment of the End Polluter Welfare Act of 2015..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.
			21.Repeal of percentage depletion for coal and hard mineral fossil fuels
 (a)In generalSection 613 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (f)Termination with respect to coal and hard mineral fossil fuelsIn the case of coal, lignite, and oil shale (other than oil shale described in subsection (b)(5)), the allowance for depletion shall be computed without reference to this section for any taxable year beginning after the date of the enactment of the End Polluter Welfare Act of 2015..
			(b)Conforming amendments
 (1)Coal and ligniteSection 613(b)(4) of the Internal Revenue Code of 1986 is amended by striking coal, lignite,. (2)Oil shaleSection 613(b)(2) of such Code is amended to read as follows:
					
 (2)15 percentIf, from deposits in the United States, gold, silver, copper, and iron ore.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			22.Termination of capital gains treatment for royalties from coal
 (a)In generalSubsection (c) of section 631 of the Internal Revenue Code of 1986 is amended— (1)by striking coal (including lignite), or iron ore and inserting iron ore,
 (2)by striking coal or iron ore each place it appears and inserting iron ore, (3)by striking iron ore or coal each place it appears and inserting iron ore, and
 (4)by striking coal or in the heading. (b)Conforming amendmentThe heading of section 631 of the Internal Revenue Code of 1986 is amended by striking , coal,.
 (c)Effective dateThe amendments made by this section shall apply to dispositions after the date of the enactment of this Act.
			23.Modifications of foreign tax credit rules applicable to oil, natural gas, and coal companies which
			 are dual capacity taxpayers
 (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
				
					(n)Special rules relating to oil, natural gas, and coal companies which are dual capacity taxpayers
 (1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued to a foreign country or possession of the United States for any period by a dual capacity taxpayer which is in the trade or business of the production, refining, processing, transportation, or distribution of oil, natural gas, or coal shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which— (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
								Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who— (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
 (3)Generally applicable income taxFor purposes of this subsection— (A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and (ii)persons who are citizens or residents of the foreign country or possession..
			(b)Effective Date
 (1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after the date of the enactment of this Act.
 (2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
				24.Increase in oil spill liability trust fund financing rate
 (a)In generalSubparagraph (B) of section 4611(c)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (B)the Oil Spill Liability Trust Fund financing rate is— (i)in the case of crude oil received or petroleum products entered before January 1, 2016, 8 cents a barrel,
 (ii)in the case of crude oil received or petroleum products entered after December 31, 2015, and before January 1, 2017, 9 cents a barrel, and
 (iii)in the case of crude oil received or petroleum products entered after December 31, 2016, 10 cents a barrel..
 (b)Effective dateThe amendment made by this section shall apply to crude oil received and petroleum products entered after the date of the enactment of this Act.
			25.Application of certain environmental taxes to synthetic crude oil
 (a)In generalParagraph (1) of section 4612(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(1)Crude oil
 (A)In generalThe term crude oil includes crude oil condensates, natural gasoline, and synthetic crude oil. (B)Synthetic crude oilFor purposes of subparagraph (A), the term synthetic crude oil means any bitumen and bituminous mixtures, any oil manufactured from bitumen and bituminous mixtures, and any liquid fuel manufactured from coal..
 (b)Effective dateThe amendment made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			26.Denial of deduction for removal costs and damages for certain oil spills
 (a)In generalPart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
 280I.Expenses for removal costs and damages relating to certain oil spill liabilityNo deduction shall be allowed under this chapter for any amount paid or incurred with respect to any costs or damages for which the taxpayer is liable under section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702)..
 (b)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
				Sec. 280I. Expenses for removal costs and damages relating to certain oil spill liability..
 (c)Effective dateThe amendments made by this section shall apply with respect to any liability arising in taxable years ending after the date of the enactment of this Act.
			27.Tax on crude oil and natural gas produced from the outer Continental Shelf in the Gulf of Mexico
 (a)In generalSubtitle E of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
				
					56Tax on severance of crude oil and natural gas from the outer Continental Shelf in the Gulf of
			 MexicoSec. 5901. Imposition of tax.Sec. 5902. Taxable crude oil or natural gas and removal price.Sec. 5903. Special rules and definitions.
						5901.Imposition of tax
 (a)In generalIn addition to any other tax imposed under this title, there is hereby imposed a tax equal to 13 percent of the removal price of any taxable crude oil or natural gas removed from the premises during any taxable period.
							(b)Credit for Federal royalties paid
 (1)In generalThere shall be allowed as a credit against the tax imposed by subsection (a) with respect to the production of any taxable crude oil or natural gas an amount equal to the aggregate amount of royalties paid under Federal law with respect to such production.
 (2)LimitationThe aggregate amount of credits allowed under paragraph (1) to any taxpayer for any taxable period shall not exceed the amount of tax imposed by subsection (a) for such taxable period.
 (c)Tax paid by producerThe tax imposed by this section shall be paid by the producer of the taxable crude oil or natural gas.
							5902.Taxable crude oil or natural gas and removal price
 (a)Taxable crude oil or natural gasFor purposes of this chapter, the term taxable crude oil or natural gas means crude oil or natural gas which is produced from Federal submerged lands on the outer Continental Shelf in the Gulf of Mexico pursuant to a lease entered into with the United States which authorizes the production.
 (b)Removal priceFor purposes of this chapter— (1)In generalExcept as otherwise provided in this subsection, the term removal price means—
 (A)in the case of taxable crude oil, the amount for which a barrel of such crude oil is sold, and (B)in the case of taxable natural gas, the amount per 1,000 cubic feet for which such natural gas is sold.
 (2)Sales between related personsIn the case of a sale between related persons, the removal price shall not be less than the constructive sales price for purposes of determining gross income from the property under section 613.
 (3)Oil or natural gas removed from property before saleIf crude oil or natural gas is removed from the property before it is sold, the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613.
 (4)Refining begun on propertyIf the manufacture or conversion of crude oil into refined products begins before such oil is removed from the property—
 (A)such oil shall be treated as removed on the day such manufacture or conversion begins, and (B)the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613.
 (5)PropertyThe term property has the meaning given such term by section 614. 5903.Special rules and definitions (a)Administrative requirements (1)Withholding and deposit of taxThe Secretary shall provide for the withholding and deposit of the tax imposed under section 5901 on a quarterly basis.
 (2)Records and informationEach taxpayer liable for tax under section 5901 shall keep such records, make such returns, and furnish such information (to the Secretary and to other persons having an interest in the taxable crude oil or natural gas) with respect to such oil as the Secretary may by regulations prescribe.
								(3)Taxable periods; return of tax
 (A)Taxable periodExcept as provided by the Secretary, each calendar year shall constitute a taxable period. (B)ReturnsThe Secretary shall provide for the filing, and the time for filing, of the return of the tax imposed under section 5901.
 (b)DefinitionsFor purposes of this chapter— (1)ProducerThe term producer means the holder of the economic interest with respect to the crude oil or natural gas.
 (2)Crude oilThe term crude oil includes crude oil condensates and natural gasoline. (3)Premises and crude oil productThe terms premises and crude oil product have the same meanings as when used for purposes of determining gross income from the property under section 613.
 (c)Adjustment of removal priceIn determining the removal price of oil or natural gas from a property in the case of any transaction, the Secretary may adjust the removal price to reflect clearly the fair market value of oil or natural gas removed.
 (d)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter..
 (b)Deductibility of taxThe first sentence of section 164(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (4) the following new paragraph:
				
 (5)The tax imposed by section 5901(a) (after application of section 5901(b)) on the severance of crude oil or natural gas from the outer Continental Shelf in the Gulf of Mexico..
 (c)Clerical amendmentThe table of chapters for subtitle E is amended by adding at the end the following new item: Chapter 56. Tax on severance of crude oil and natural gas from the outer Continental Shelf in the Gulf of Mexico.. (d)Effective dateThe amendments made by this section shall apply to crude oil or natural gas removed after December 31, 2015.
			28.Repeal of corporate income tax exemption for publicly traded partnerships with qualifying income
			 and gains from activities relating to fossil fuels
 (a)In generalSection 7704(d)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking subparagraph (E),
 (2)by redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively, and (3)by striking the flush matter at the end.
 (b)Conforming amendmentSection 988(c)(1)(E)(iii)(III) of the Internal Revenue Code of 1986 is amended by striking or (G) and inserting or (F). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			29.Powder River Basin
 (a)Designation of the Powder River Basin as a coal producing regionThe Director of the Bureau of Land Management shall designate the Powder River Basin as a coal producing region.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Land Management shall submit to Congress a report that includes—
 (1)a study of the fair market value and the amount of royalties paid on coal leases in the Powder River Basin compared to other national and international coal markets; and
 (2)any policy recommendations to capture the future market value of the coal leases in the Powder River Basin.
				30.Reports
 (a)Definition of fossil-Fuel production subsidyIn this section, the term subsidy for fossil-fuel production means any direct funding, tax treatment or incentive, risk-reduction benefit, financing assistance or guarantee, royalty relief, or other provision that provides a financial benefit to a fossil-fuel company for the production of fossil fuels.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury, in coordination with the Secretary of Energy, shall submit to Congress a report detailing each Federal law (including regulations), other than those amended by this Act, as in effect on the date on which the report is submitted, that includes a subsidy for fossil-fuel production.
			(c)Report on modified recovery period
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in coordination with the Commissioner of Internal Revenue, shall submit to Congress a report on the applicable recovery period under the accelerated cost recovery system provided in section 168 of the Internal Revenue Code of 1986 for each type of property involved in fossil-fuel production, including pipelines, power generation property, refineries, and drilling equipment, to determine if any assets are receiving a subsidy for fossil-fuel production.
 (2)Elimination of subsidyIn the case of any type of property that the Commissioner of Internal Revenue determines is receiving a subsidy for fossil-fuel production under such section 168, for property placed in service in taxable years beginning after the date of such determination, such section 168 shall not apply. The preceding sentence shall not apply to any property with respect to a taxable year unless such determination is published before the first day of such taxable year.
				